               UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                     :
UNITED STATES,                       :
                                     :
            Plaintiff,               :
                                     :
      v.                             :
                                     :
AEGIS SECURITY INSURANCE             :  Before: Richard K. Eaton, Judge
COMPANY,                             :
                                    :   Consol. Court No. 11-00388
            Defendant,               :
                                     :
      and                            :
                                     :
TRICOTS LIESSE 1983, INC.,           :
                                     :
            Third-Party Defendant.   :
____________________________________:

                                             ORDER

         Upon consideration of the papers and proceedings had herein, it is hereby

         ORDERED that oral argument shall be held on April 23, 2019 at 11:00 a.m. in

Courtroom 2 of the United States Court of International Trade, One Federal Plaza, New York, NY

10278.

         .



                                                                     /s/ Richard K. Eaton
                                                                   Richard K. Eaton, Judge
Dated: January 30, 2019
       New York, New York
